In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-22-00411-CV

WILLIE LEWIS, Appellant                   §   On Appeal from the 236th District
                                              Court
V.

CITY OF FORT WORTH, TARRANT               §   of Tarrant County (236-B43868-11)
COUNTY, FORT WORTH
INDEPENDENT SCHOOL DISTRICT,
TARRANT COUNTY COLLEGE                    §   November 17, 2022
DISTRICT, TARRANT COUNTY
HOSPITAL DISTRICT, AND TARRANT
REGIONAL WATER DISTRICT,                  §   Memorandum Opinion by Chief Justice
Appellees                                     Sudderth


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth